          Case 1:18-cv-08110-VSB Document 50 Filed 09/03/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        9/3/2021
 BRANDON HONG,

                                 Plaintiff,                          18-CV-8110 (VSB)
                     -against-                             ORDER GRANTING PRO BONO
                                                                   COUNSEL
 CORRECTION OFFICER AIGLE, et al.,

                                 Defendants.

Vernon S. Broderick, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting discovery in the above-captioned action. Counsel will

file a Notice of Limited Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal

cases, in civil cases, there is no requirement that courts supply indigent litigants with counsel.

Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad

discretion” when deciding whether to seek pro bono representation for a civil litigant. Id. Even

if a court does believe that a litigant should have a free lawyer, under the in forma pauperis

statute, a court has no authority to “appoint” counsel, but instead, may only “request” that an

attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490

U.S. 296, 301–310 (1989). Moreover, courts do not have funds to pay counsel in civil matters.

Courts must therefore request the services of pro bono counsel sparingly, and with reference to

public benefit, in order to preserve the “precious commodity” of volunteer-lawyer time for those
          Case 1:18-cv-08110-VSB Document 50 Filed 09/03/21 Page 2 of 5




litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172–73

(2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61–

62. Of course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be taken

seriously.” Id. at 60–61. If these threshold requirements are met, the court must next consider

such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply

bright-line rules nor automatically deny the request for counsel until the application has survived

a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392–93 (2d Cir. 1997). Rather,

each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Doc. 4.) Plaintiff therefore qualifies as indigent.

       In the complaint, Plaintiff asserts a claim of deliberate indifference to his medical needs

under 42 U.S.C. § 1983. Plaintiff alleges that, on July 6, 2018, while at the Manhattan Detention

Center as a pretrial detainee, he was hit in the face with pepper spray when Defendant Correction

Officer Aigle was attempting to spray another inmate. (Doc. 2, at 4.) Plaintiff alleges that he did


                                                  2
          Case 1:18-cv-08110-VSB Document 50 Filed 09/03/21 Page 3 of 5




not receive medical care until three hours later and only after he repeatedly asked, and that as a

result of the incident, his asthma has worsened and his eyesight has deteriorated. (Id.; Doc. 35,

at 1–3.) Although I dismissed Plaintiff’s negligence claim, I denied Defendants’ motion for

judgment on the pleadings as to Plaintiff’s deliberate indifference claim. (Doc. 36.) I find that

Plaintiff’s surviving claim is “likely to be of substance.” Hodge, 802 F.2d 61–62.

       I find that the other Hodge factors also weigh in favor of granting Plaintiff’s application.

Plaintiff’s allegations are precisely of the sort for which discovery is required to prove: in order

to state a claim for deliberate indifference to serious medical needs, a pretrial detainee must show

both that “the alleged deprivation of adequate medical care [is] sufficiently serious” and that the

defendant acted with a “sufficiently culpable state of mind.” Davis v. McCready, 283 F. Supp. 3d

108, 116 (S.D.N.Y. 2017) (internal quotation marks omitted). Furthermore, Plaintiff has alleged

that his ongoing injuries and his current physical and mental conditions have impeded his ability

to thoroughly participate in the requisite discovery. Counsel’s assistance with taking depositions

and seeking the requisite medical evidence to prove Plaintiff’s claim would therefore be

advantageous. In this case, representation would “lead to a quicker and more just result by

sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61.

       Given the early stage of the proceedings, the Court will request that counsel appear for

the limited purpose of conducting discovery. In addition, pro bono counsel may engage in

settlement discussions.

       Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is




                                                  3
          Case 1:18-cv-08110-VSB Document 50 Filed 09/03/21 Page 4 of 5




especially intended for attorneys for whom pro bono service is a financial hardship. See

https://nysd.uscourts.gov/forms/pro-bono-fund-order.

        Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. In particular, pro bono counsel will not be required to

respond to a dispositive motion. In the event that the Defendants file a dispositive motion, pro

bono counsel may seek appropriate relief, including an extension of Plaintiff’s time to respond,

or an expansion of pro bono counsel’s role to include responding to the motion. Absent an

expansion of the scope of pro bono counsel’s representation, pro bono counsel’s representation of

Plaintiff will end upon completion of discovery.

        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.

                                           CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and Plaintiff should be prepared to proceed with the case without an attorney.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.


                                                   4
         Case 1:18-cv-08110-VSB Document 50 Filed 09/03/21 Page 5 of 5




Dated:   September 3, 2021
         New York, New York

                                                 Vernon S. Broderick
                                              United States District Judge




                                       5
